Citation Nr: 0023244	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension and 
cardiovascular disease.

2.  Entitlement to an increased evaluation for chronic 
bronchitis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to May 
1975.  This is an appeal from an April 1998 rating action by 
the Department of Veterans Affairs (VA) Regional Office Los 
Angeles, California, which denied entitlement to service 
connection for hypertension and cardiovascular disease which 
have been claimed to be secondary to the veteran's service-
connected syncope episodes.  That rating also confirmed and 
continued a 10 percent evaluation for the veteran's chronic 
bronchitis.  In July 1999, the veteran testified at a hearing 
before a Member of the Board of Veterans' Appeals (Board) 
sitting at the regional office.  The case is now before the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  During service, the veteran was observed and treated for 
a number of episodes of syncope.  He also had chronic 
bronchitis.  

2.  By rating action dated in June 1976, service connection 
was established for syncope episodes and chronic bronchitis, 
each rated 10 percent disabling.

3.  When the veteran was afforded a VA cardiovascular 
examination in December 1997, the diagnosis was tricuspid 
regurgitation of unknown etiology.  

4.  The veteran was afforded a VA neurological examination in 
December 1997 and the impression was syncope, not of 
neurological origin and most likely secondary to a cardiac 
valvular problem.

5.  At a VA respiratory examination in January 1998 the 
impressions included pulmonary hypertension and chronic 
obstructive pulmonary disease.  

6.  The veteran was again examined by the VA in July 1998.  
The diagnoses were chronic emphysematous bronchitis with cor 
pulmonale.

7.  The veteran has claimed that his respiratory disability 
has increased in severity.  

8.  The veteran's claims for service connection for 
hypertension and cardiovascular disease and for an increased 
rating for his chronic bronchitis are plausible.  


CONCLUSION OF LAW

The veteran's claims for service connection for hypertension 
and cardiovascular disease and for an increased rating for 
his service-connected chronic bronchitis are well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records reflect that he was 
observed and treated for a number of episodes of syncope.  
Chronic bronchitis was also diagnosed.  In a June 1976 rating 
action, service connection was established for syncope 
episodes and chronic bronchitis.  Each was rated 10 percent 
disabling.

In October 1997, the veteran submitted a claim for an 
increased rating for his service-connected chronic 
bronchitis.  He also claimed service connection for 
hypertension and heart problems as secondary to his service-
connected syncope.

The veteran was afforded a VA cardiovascular examination in 
December 1997 and the findings included a soft ejection 
murmur.  An electrocardiogram was abnormal.  A diagnosis was 
made of tricuspid regurgitation of unknown etiology.  

The veteran was afforded a VA neurological examination in 
December 1997 and an impression was made of syncope.  The 
examiner stated that the condition was not neurological in 
nature and was most likely secondary to cardiac valvular 
problems. 

The veteran was afforded a VA respiratory examination in 
January 1998.  Examination of the lungs showed minimal 
expiratory wheezing.  Pulmonary function studies performed in 
December 1997 had shown mild obstructive disease.  The 
impressions were pulmonary hypertension and chronic 
obstructive pulmonary disease, most likely due to cigarette 
smoking.

The veteran was again examined by the VA in July 1998.  He 
had decreased breath sounds, bilaterally, in all lung fields.  
There were diffuse wheezes and a moderately prolonged 
expiratory phase.  Pulmonary function studies showed a normal 
to mild pattern of obstructive lung disease.  There was no 
improvement with a bronchodilator.  The examiner stated that 
the veteran's functional capacity could be described as less 
than sedentary because of his severe symptoms of chronic 
emphysematous bronchitis and cor pulmonale.  

During the July 1999 Board hearing, the veteran testified 
that he had been informed by a physician that his heart 
condition might be caused by his service-connected 
respiratory disorder.  He related that the respiratory 
problems had gotten worse.  He had difficulty breathing going 
up one flight of stairs.  He stated that he could walk around 
the block if he took a slow pace.  He also awoke several 
times a night due to his respiratory condition.

During the hearing, it was argued that there was an issue of 
service connection for pulmonary disability in addition to 
the service-connected chronic bronchitis that was 
inextricably intertwined with the issue of an increased 
rating for the bronchitis.

The veteran also testified that he had had two minor heart 
attacks and had been treated at the VA Outpatient Clinic in 
Bakersfield and at the VA Medical Center, Sepulveda.  Records 
of that treatment are not included in the claims file.  

After carefully considering the entire record, the Board 
finds that the veteran's claim for service connection for 
hypertension and cardiovascular disease as secondary to the 
service connected syncope is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  That is, the medical evidence, particularly the 
December 1997 neurologic examination, implies a relationship 
between cardiac problems and syncope, but does not set it out 
clearly.  The Board finds that he has presented a claim which 
is plausible.  Since the veteran has maintained that his 
chronic bronchitis has worsened, his claim for an increased 
rating for that disability is also considered to be well 
grounded.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
Accordingly, the VA has a duty to assist him in the 
development of his claims.  The record indicates that there 
is additional medical evidence which may have a bearing on 
the veteran's claims.  The question of service connection for 
additional pulmonary disability must also be considered by 
the regional office.  The case must therefore be returned to 
the regional office before a final resolution can be 
attained.


ORDER

The veteran's claims for service connection for hypertension 
and cardiovascular disease and for an increased evaluation 
for chronic bronchitis are well grounded.  The appeal is 
granted to this extent.


REMAND

As noted previously, the record indicates that there are 
additional VA treatment records that may have a bearing on 
the veteran's claim.  There is also the matter of service 
connection for additional pulmonary disability which is 
intertwined with the increased rating issue.  The Board also 
believes that current VA examinations would be desirable.  
The case is therefore REMANDED to the regional office for the 
following action:

1.  The regional office should contact 
the VA Outpatient Clinic in Bakersfield 
and the VA Medical Center, Sepulveda, and 
request that those facilities provide 
copies of all records of treatment of the 
veteran since 1997.  Any such records 
obtained should be included with the 
claims file.  

2.  The veteran should then be afforded 
special respiratory and cardiovascular 
examinations in order to determine the 
nature and extent of any respiratory or 
cardiovascular disability that may now be 
present.  All indicated special studies 
should be conducted including pulmonary 
function tests.  The examiners should 
express opinions as to whether there is 
any relationship between the veteran's 
service-connected bronchitis and any 
other respiratory disability and also an 
opinion as to the nature of any 
relationship between the veteran's 
service connected syncope and bronchitis 
and the other  pulmonary or 
cardiovascular disabilities that are 
present.  The claims file is to be made 
available to the examiners for review.

3.  The veteran's case should then be 
reviewed by the regional office.  In 
particular, consideration should be 
afforded the claim for service connection 
for additional pulmonary/respiratory 
disability as secondary to the veteran's 
service-connected chronic bronchitis.  If 
that determination is adverse to the 
veteran, he should be afforded his 
appellate rights.  If the veteran 
perfects an appeal regarding that matter, 
that issue should be included with the 
other issues on appeal.  If the decision 
regarding the other claims remains 
denied, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

